DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCE TO RELATED APPLICATIONS 
2. 	This application claims priority to U.S. Provisional Patent Application No. 62/591,534, filed November 28, 2017, the entire disclosure of which is incorporated herein by reference.                                                    

                                                                      Allowable Subject Matter
3.  	Claims 1, 3, 5-12, 16, 17, 21, 23-29 allowed.
                                                                       Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
5. 	Regarding Claims 1, 3, 5-11, 27, the prior art failed to disclose or reasonably suggest a copper or copper alloy layer between the pillar and the substrate, wherein the height of the pillar is greater than a height of the copper or copper alloy layer, wherein the pillar has a height of greater than 10 pm, the pillar is formed mainly of a metal having a lower solder-ability than copper or a copper alloy to the solder alloy, [[and]] the solder alloy is formed directly over and in direct contact with an upper surface of the metal having the lower solder-ability than copper or a copper alloy, and a ratio of the height of the pillar to the height of the copper or copper alloy layer ranges from 6/1 to 1.5/1. 

6. 	Regarding Claims 12, 16, 17, 26, the prior art failed to disclose or reasonably suggest wherein the solder alloy is formed directly over and in direct contact with an upper surface of the first pillar, wherein a copper or copper alloy layer is disposed between the first pillar and the first substrate, 

7. 	Regarding Claims 21, 23-25, 28, 29, the prior art failed to disclose or reasonably suggest a solder alloy formed directly over and in direct contact with an upper surface of the pillar; and a copper or copper alloy layer between the pillar and the substrate, wherein a ratio of the height of the pillar to a height of the copper or copper alloy layer ranges from 6/1 to 1.5/1.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899